t c memo united_states tax_court ed and patricia a montgomery petitioners v commissioner of internal revenue respondent docket no filed date david h mcquaig for petitioner felicia l branch for respondent memorandum opinion dinan special_trial_judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for the taxable years and by amended answer respondent pled increased deficiencies and penalties for each year in issue for deficiencies totaling dollar_figure and dollar_figure and penalties - - totaling dollar_figure and dollar_figure in the respective years unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are with respect to each year in issue whether certain damages received by petitioners from a lawsuit are fully includable in gross_income whether southern financial investment services inc an s_corporation wholly owned by petitioner husband operated a trade_or_business within the meaning of sec_162 or conducted an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioners are liable for the accuracy-related_penalties under sec_6662 some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in jacksonville florida on the date the petition was filed in this case lawsuit proceeds background in petitioner husband petitioner filed suit in the united_states district_court hastern district of texas against his former employer leveretts chapel independent school district the district and the individual school board members the - - defendants petitioner and the district had an employment contract under which petitioner was employed as superintendent of the district after his employment was terminated prematurely under the contract petitioner filed a complaint setting forth three causes of action alleging the defendants deprived petitioner of his property interest in a written employment contract without due process in violation of the fourteenth amendment to the united_states constitution the defendants conspired to deprive petitioner of his federally protected right to due process in violation of u s c secs and and the defendants breached petitioner’s employment contract causing a loss of salary and various benefits the complaint prayed for lost wages benefits and compensatory_damages of dollar_figure punitive_damages of dollar_figure and costs and attorney’s fees the complaint alleged that petitioner’s contract had been breached and his rights violated after a meeting of the school board on or about date petitioner claimed that he had sustained a loss of salary and benefits in excess of dollar_figure per year a loss of participation in a retirement_system anda loss of living quarters he also claimed that the breach of the contract resulted ina loss of continued employment beyond the term of the contract causing losses of future wages in the amount of dollar_figure a copy of the contract attached to the complaint stated that the contract’s q4e- term was from date through date and that petitioner’s annual salary was set at dollar_figure the contract also stated that petitioner was to receive certain other_benefits including furnished housing the final judgment in petitioner’s lawsuit was filed on date petitioner received damages of dollar_figure which had been reduced by order of remittitur from a jury award of dollar_figure and costs and attorney’s fees of dollar_figure petitioner was also awarded interest on these amounts on date an order of execution of writ of mandamus was filed in the district_court compelling satisfaction of the civil rights judgment filed years earlier this order further provided that if necessary the school district was to levy additional taxes to satisfy the judgment the court cited case law that such measures were appropriate where needed to vindicate constitutional guarantees in each of and petitioners received a dollar_figure payment towards the satisfaction of this judgment in the payment consisted of dollar_figure in interest and dollar_figure in principal in the payment consisted of dollar_figure in interest and dollar_figure in principal petitioners filed joint federal_income_tax returns for and petitioners reported as income on these returns the portions of the yearly dollar_figure payments representing interest_income but they did not report the remaining portions of the - - payments respondent did not make an adjustment in the statutory_notice_of_deficiency with respect to this issue by amended answer respondent asserts that petitioners must include in gross_income the principal portions of the payments dollar_figure in and dollar_figure in discussion gross_income generally includes income from whatever source derived unless excluded by statute sec_61 the exclusion upon which petitioners rely in this case is that of sec_104 which excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the supreme court in 515_us_323 summarized the requirements of sec_104 as follows in sum the plain language of sec_104 the text of the applicable regulation and our decision in burke establish two independent requirements that a taxpayer must meet before a recovery may be excluded under sec_104 first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness ‘ sec_104 was amended by the small_business job protection act of publaw_104_188 sec 110_stat_1755 we apply the statute as it was in effect prior to amendment because the payments in this case were received pursuant to a court decree issued before date id sec d 110_stat_1838 -- - id pincite amounts received as punitive_damages are not received on account of personal injuries or sickness and thus are not excludable from gross_income under sec_104 519_us_79 prior to the supreme court’s decision in schleier this court had held that damages received under a u s c sec hereinafter referred to as sec claim are excludable from income under sec_104 87_tc_236 affd 835_f2d_67 3d cir see also 88_tc_834 affd without published opinion 845_f2d_1013 3d cir in bent the taxpayer was a high school teacher who had brought suit after the school board had declined to rehire him he sued the school board for breach of contract and various sec claims after a court had rejected all of the taxpayer’s claims except a sec claim based on a violation of the first amendment right to free speech the taxpayer settled the case this court held that the settlement payment received by the taxpayer was excludable from income under sec_104 in so holding the court found that under the circumstances of the case the taxpayer’s recovery_of lost wages was an element of the compensatory_damages available under sec and was not an independent basis for recovery the third circuit affirmed expressing agreement with our reasoning and conclusions respondent attempts to distinguish bent from the present case arguing in part that schleier stands for the proposition that damages received for economic injury do not qualify for the sec_104 exclusion and that this court’s holding in bent that lost wages may be a measure of personal injury has clearly lost its vitality following schleier we agree with respondent insofar as damages received on account of economic injury are not excludable under sec_104 pursuant to schleier quantum company trust v commissioner tcmemo_2000_149 respondent bears the burden_of_proof with respect to this issue because it was raised by respondent for the first time in his answer rule a in the case at hand neither party has attempted to break down the dollar_figure in damages into portions attributable to the various categories of damages sought by petitioner in his lawsuit we therefore examine each category of damages sought therein first petitioner sought punitive_damages of dollar_figure any portion of the amounts awarded to petitioner which represent punitive_damages is not excludable from income under sec_104 a o’gilvie v united_states supra second petitioner sought compensatory_damages of dollar_figure we are convinced that these damages sought by petitioner were for - - economic injury not personal injury the complaint alleged lost wages and benefits in excess of dollar_figure per year because the contract was breached with approximately years remaining from date through date this would result in approximately dollar_figure of lost wages and benefits the complaint further alleged lost future wages of dollar_figure because the total amount of compensatory_damages sought by petitioner was dollar_figure we find that the entire amount was sought as a result of the economic injury suffered by petitioner thus regardless of whether certain civil rights damages may be excluded from income under other circumstances they may not in this case because the damages awarded to petitioner were not awarded on account of personal_injury_or_sickness commissioner v schleier supra rather they were to make petitioner whole economically as a result of his lost employment any portion of the amounts awarded to petitioner which represent the requested compensatory_damages is not excludable from income under sec_104 id quantum company trust v commissioner supra s_corporation loss background during the years in issue petitioner taught at florida community college at jacksonville and held several other part- time positions petitioner wife was employed by the duval county school board on their joint federal_income_tax returns they --- - reported combined taxable wage income of dollar_figure in and dollar_figure in in addition petitioners received dollar_figure of income in each year representing the payments resulting from the lawsuit discussed above during the years in issue petitioner was the sole shareholder of an s_corporation named southern financial investment services inc sfis sfis was incorporated in date and elected subchapter_s status in from its incorporation until the time of trial sfis had never generated positive net_income the following represents the receipts and deductions of sfis in each of the years for which the amounts appear in the record receipts s-0- s-0- dollar_figure dollar_figure dollar_figure dollar_figure deductions --o- -o0- big_number big_number big_number big_number net_loss --o- -o- big_number big_number big_number big_number in the years in issue sfis reported the following on its corporate federal_income_tax returns gross_receipts dollar_figure dollar_figure cost_of_goods_sold --o- big_number rents --o- big_number taxes and licenses big_number big_number interest big_number depreciation advertising legal professional big_number big_number other expenses big_number ordinary_loss big_number big_number in each year petitioners claimed a deduction for the entire loss on their individual_income_tax_return as petitioner’s percent -- - share of sfis’s loss in the statutory_notice_of_deficiency respondent disallowed the deductions in full respondent determined that because the activities of sfis were not operated with a profit_motive during the years in issue the allowable deductions for expenses related thereto are limited to the amount of sfis’s income in each year discussion under sec_162 a taxpayer may deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on its trade_or_business a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making a profit 480_us_23 if an activity of a taxpayer is not conducted for profit sec_183 disallows all deductions related thereto except as provided by sec_183 an activity is not conducted for profit if it is one with respect to which deductions are not allowable under sec_162 or sec_212 or sec_183 if an activity of a taxpayer is not for profit sec_183 allows the taxpayer to deduct expenses which otherwise would have been allowable without regard to profit_motive and sec_212 applies only to individuals and is therefore inapplicable to sfis certain additional expenses to the extent of the gross_income derived from the activity less those deductions of the first type a taxpayer must have an actual and honest profit objective in order for an activity to be one which is for profit 81_tc_210 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs this determination is made at the corporate level with respect to the activities of an s_corporation baldwin v commissioner tcmemo_2002_162 sec_1_183-1 income_tax regs however we look to the intent of an s corporation’s sole shareholder in deciding whether the corporation had the requisite profit objective baldwin v commissioner supra in determining whether the requisite intention to make a profit exists greater weight is given to objective facts than to the taxpayer’s self-serving characterization of his intent id dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the regulations set forth a nonexclusive list of factors to be considered in determining whether the taxpayer has the requisite profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs petitioners bear the burden of proving that respondent’s determinations in the notice_of_deficiency are in error rule a the parties’ stipulation states that sfis and petitioner were engaged in multi-level marketing type activities with respect to the products of several companies and that the and gross_receipts were from commissions and the sale of products however petitioners have provided no reliable evidence that any such activities conducted by sfis or petitioner had the requisite profit objective the tax returns filed by sfis are merely uncorroborated assertions not evidence of any activity apart from the generic description in the parties’ stipulation the only evidence in the record concerning the purported activitie sec_1s petitioner’s cursory testimony which we sec_7491 does not shift the burden_of_proof to respondent in this case because petitioners have provided no credible_evidence with respect to the activities of sfis sec_7491 a do not find to be reliable petitioners did not produce a single item of corroborating evidence such as a ledger time log bank account record receipt or invoice petitioners have not shown that petitioner and sfis were involved in any activity with continuity and regularity and they have not shown that any of the objective factors enumerated above demonstrate an intent to profit we therefore find that sfis was not engaged in a trade_or_business and is not entitled to any business_expense deductions sec_162 commissioner v groetzinger supra with no underlying trade_or_business sfis is limited to the deductions allowed by respondent pursuant to sec_183 sec_183 c negligence in the notice_of_deficiency respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure in and dollar_figure in this determination is based upon the adjustments made with respect to the disallowed sfis losses by amended answer respondent seeks to increase the penalties to dollar_figure in and dollar_figure in this increase is based upon the unreported income from the litigation proceeds petitioner testified that sfis has been engaged in a variety of activities including real_estate and sales of pre- paid calling cards gold coins a vitamin-type product that kind of replaces viagra and a program for debt freedom -- although respondent bears the burden of production with respect to the determination of negligence in the notice_of_deficiency petitioners ultimately bear the burden_of_proof sec_7491 rule a respondent bears the burden_of_proof with respect to the increase in the penalties sec_7491 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id -- - there is no evidence in the record relevant to ascertaining petitioners’ liability for the accuracy-related_penalties with respect to the unreported lawsuit proceeds their authority or rationale for reporting only a portion of the dollar_figure payments received from the lawsuit is unknown the fact that petitioners reported the bulk of the payments---the portions representing interest---indicates they may have been advised to exclude the amounts representing principal on the authority of 87_tc_236 affd 835_f2d_67 3d cir regardless because the record is devoid of any facts concerning this issue and because respondent bears the burden_of_proof we hold that petitioners are not liable for the increased penalties sought by respondent in his amended answer petitioners however failed to show that sfis was engaged in a business they did not produce books_and_records for sfis they did not provide substantiation for any of the individual expenses shown on the tax_return of sfis and they did not show any effort to assess their proper tax_liability with respect to the losses from sfis claimed on their individual returns for the years in issue we find petitioners to be negligent and we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalties with respect to the claimed deductions for losses from sfis to reflect the foregoing decision will be entered for respondent decision will be entered for respondent for the deficiencies in the increased amounts pled by respondent in his amended answer and the penalties in the amounts determined in the statutory_notice_of_deficiency
